MEMORANDUM2
Emille V. De Cuir appeals pro se from the district court’s judgment dismissing his action with prejudice for failure to file within the statute of limitations. We have jurisdiction pursuant to 28 U.S.C. § 1291. Upon our de novo review of the materials submitted by both parties, we affirm the district court’s determination that De Cuir’s federal complaint was not filed within the statute of limitations and that he was not entitled to equitable tolling. See Cervantes v. City of San Diego, 5 F.3d 1273, 1275 (9th Cir.1993); Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760-61 (9th Cir.1991); Ervin v. Los Angeles County, 848 F.2d 1018, 1019-20 (9th Cir. 1988).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.